DETAILED ACTION
This is an Office action based on application number 17/426,017 filed 27 July 2021, which is a national stage entry of PCT/JP2020/002881 filed 28 January 2020, which claims priority to JP2019-012196 filed 28 January 2019. Claims 1-4 are pending.
Amendments to the claims, filed 27 July 2021, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Finley et al. (EP 0 676 183 A1) (Finley) in view of Hamada et al. (US Patent Application Publication No. US 2005/0084521 A1) (Hamada) and as evidenced by Murakami et al. (US Patent Application Publication No. US 2003/0124343 A1) (Murakami).

Regarding instant claims 1 and 3-4:
	Finley discloses conformable adhesive bandages composed of a conformable backing material and a layer of adhesive, wherein the backing material is composed of a foam (col. 3, lines 13-21).
	The backing material is a foam having a density of approximately 30 lb/ft3 (0.48 g/cm3) and is preferably about 20 mils thick (0.508 mm) (col. 4, lines 46-48).
	Finley further discloses that the product has a tensile breaking force of about 3.5 to about 6 pounds per inch (about 12.26 to about 21 N/20 mm) (col. 7, lines 12-16); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Finley further discloses that the products have a maximum elongation at the point of breaking of at least about 150% (col. 7, lines 20-33).
	Finley further discloses that the adhesive composition is a solvent-based acrylate (col. 5, lines 9-13).
	Finley does not explicitly disclose the claimed adhesive composition.
	However, Hamada discloses an antimicrobial adhesive sheet meant for attachment to injured skin (paragraph [0012]), which is analogous to the bandages of Finley. 
	Hamada further discloses that acrylic adhesives inclusive of acrylic copolymers form the adhesive layer because of adhesive quality, easy control of the adhesive property, long-term stability of the adhesive property, and no irritation on skin (paragraph [0026].
	Hamada further disclose that the modulus of the adhesive layer is lowered to improve skin adhesive and in order to reduce cuticle damages and pains when the adhesive is removed from the skin surface by adding fatty acid esters to the adhesive. Hamada discloses that esters of saturated fatty acids with no unsaturated bond and glycerin are preferred, and are inclusive of triglycerol esters of caprylic acid, capric acid and 2-ethylhexanoic acid (paragraphs [0030-0032]) (i.e., carboxylic acid esters containing a glycerin ester of a saturated fatty acid).
	Murakami provides evidence glyceryl monocaprylate, glyceryl tricaprylate, glyceryl tri-2-ethylhxanate, and glyceryl tricaprylate are components that are liquid or pasty at ordinary temperature (paragraph [0026]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the adhesive of Hamada in the bandage structure of Finley. The motivation for doing so would have been that the acrylic adhesive of Hamada meets the acrylic adhesive desired by Finley. Furthermore, the acrylic copolymer of Hamada has good adhesive quality, has easy control of the adhesive property, has long-term stability of the adhesive property, and presents no irritation on skin. Furthermore, the adhesive of Hamad includes fatty acid esters that improves skin adhesive and reduces cuticle damages and pains when the adhesive is removed from the skin surface.
	Therefore, it would have been obvious to combine Hamada with Finley to obtain the invention as specified by the instant claims.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Finley in view of Hamada as evidenced by Murakami as applied to claim 1 above, and further in view of Sheridan et al. (US Patent No. US 6,569,521 B1) (Sheridan).

Regarding instant claim 2, Finley in view of Hamada discloses the bandage comprising an adhesive as cited above.
	Finley in view of Hamada does not explicitly disclose a structure comprising another adhesive layer provided on a surface on a side opposite the first adhesive layer.
	However, Sheridan discloses a tape comprising an adhesive disposed on a foam backing (col. 2, lines 22-35). Sheridan further discloses that the tape can be constructed in a variety of configurations inclusive of a double coated backing (i.e., two opposite surfaces of the backing include an adhesive composition) (col. 12, lines 1-13). Sheridan teaches that the tape is suitable for a variety of applications inclusive of medical applications such as bandages (col. 13, lines 26-56).
	Before the effective filing date of the claimed invention, it would have been obvious to modify the bandage of Finely by adding a second adhesive layer on the surface opposite to the first adhesive layer as taught by Sheridan. The motivation for doing so would have been that a double-sided adhesive structure is an art recognized configuration for foamed-back tapes usable as bandages. Furthermore, the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(A).
	Therefore, it would have been obvious to combine Sheridan with Finley in view of Hamada to obtain the invention as specified by the instant claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						/Scott R. Walshon/                                                                 Primary Examiner, Art Unit 1759                                                                                                                                       

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        12/05/2022